Exhibit 10.1

EXECUTION VERSION

ASSET PURCHASE

AGREEMENT

FOR THE AKLAQ AND KUUKPIK SURVEYS

BY AND AMONG

SAEXPLORATION, INC.,

ALASKAN SEISMIC VENTURES, LLC

AND

TGS-NOPEC GEOPHYSICAL COMPANY ASA

January 9, 2020



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT FOR THE AKLAQ AND KUUKPIK SURVEYS, dated as of
January 9, 2020, is by and among SAExploration, Inc., a Delaware corporation
with its address at 1160 Dairy Ashford Road, Suite 160, Houston, Texas 77079
(“SAE”), ALASKAN Seismic Ventures, LLC, an Alaskan limited liability company
with its address at P. O. Box 876489, Wasilla, Alaska 99687 (“ASV” and together
with SAE, each, a “Seller” and collectively, the “Sellers”), and TGS-NOPEC
Geophysical Company ASA, a public limited company registered in Norway with its
address at 4 Lensmannslia, N-1386, Asker, Norway (“Purchaser”).

RECITALS:

WHEREAS, Sellers collectively own the Acquired Assets (as hereinafter defined);
and

WHEREAS, Sellers desire to sell to Purchaser, and Purchaser desires to acquire
from Sellers, the Acquired Assets in exchange for the Purchase Price (as
hereinafter defined), subject to the terms and conditions set forth in this
Agreement; and

WHEREAS, Sellers desire to grant to Purchaser, and Purchaser desires to obtain
from Sellers, a right of first refusal, exercisable during the period from and
after the date hereof until the date that is four years following the date
hereof, to purchase from ASV or SAE, as applicable, (the “ROFR”) the surveys
listed on Schedule A (together with all rights and benefits associated with such
surveys, including any Permits (as hereinafter defined) related thereto, and any
rights pursuant to contractual arrangements associated with any prefunding
thereof, including all rights to funds received or receivable thereunder, the
“ROFR Assets”); and

WHEREAS, substantially simultaneously with the execution and delivery of this
Agreement, SAE and Purchaser have executed and delivered the Asset Purchase
Agreement for the CRD Surveys (the “CRD Purchase Agreement”).

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:

 

1.

INTERPRETATION

 

1.1

DEFINITIONS

In addition to the terms defined throughout this Agreement, the following terms
have the respective meanings set forth below:

 

(a)

“Affiliate” means any Person which controls or is controlled by a Party, or
which controls or is controlled by a Person which controls such Party; and
“control” means the power to direct or cause the direction of the management and
policies of the other Person, whether directly or indirectly, through one or
more intermediaries or otherwise, and whether by virtue of the ownership of
shares or other equity interests, the holding of voting rights or contractual
rights, or partnership interests or otherwise.

 

2



--------------------------------------------------------------------------------

(b)

“Agreement” means the agreement comprised by this document, all attached
schedules, and all written amendments signed by all Parties.

 

(c)

“Acquired Agreements” means the agreements listed on Exhibit B.

 

(d)

“Acquired Assets” means (i) 100% of all right, title, and interest, whether
absolute or contingent, legal or beneficial, currently held or hereafter
acquired by any Seller or its Affiliates in the Data, (ii) all physical and
electronic media comprising, storing or displaying the Data, including all
Intellectual Property rights thereto and all processed and reprocessed data
thereof, and all related support documentation (including open file, stack
sections, field gathering tapes, surveying data, survey’s notes, driller’s
notes, observer’s notes, processing reports, OB logs, survey data, parameter
specs or testing information, surface use, mineral permits, and other pertinent
support information related to the Data as appropriate or necessary for the
marketing and reprocessing of the Data following the Closing), (iii) any
Seller’s rights and benefits under the Acquired Agreements arising after the
Closing Time, including (subject to the Earn Out) its share of all revenues
earned after the Closing Time, (iv) all rights and benefits associated with the
Data, including any Permits related thereto, and (v) any Seller’s rights to
acquire the Kuukpik 3D Phase II survey, all rights and benefits associated with
such rights, including any Permits related thereto, and any rights pursuant to
contractual arrangements associated with any prefunding thereof, including all
rights to funds received or receivable thereunder; provided, however, that the
Acquired Assets shall not include any Alaska tax credit applications, tax credit
revenues or tax credit certificates covering any of the Data.

 

(e)

“Acquired Liabilities” means the Liabilities under the Acquired Agreements,
Permits, authorizations or approvals included in the Acquired Assets solely to
the extent such Liabilities (i) first arise after the Closing Time and do not
otherwise relate to events, actions, conditions or circumstances first occurring
on or before the Closing Time, (ii) relate solely to performance thereunder
after the Closing Time, (iii) do not arise from or relate to any breach of the
terms thereof by a Seller on or before the Closing Time or from any occurrence
or circumstance giving rise to a claim against either Seller or any Affiliate of
a Seller under any indemnity thereunder on or before the Closing Time, (iv) do
not arise from any violation of Applicable Law by a Seller on or before the
Closing Time and (v) do not arise from or relate to any breach by a Seller of
any representation or warranty in Section 3.1 of this Agreement.

 

(f)

“Applicable Law” means all statutes, laws, regulations, rules, orders,
judgments, guidelines, policies and directives of a Governmental Authority in
effect from time to time having jurisdiction over the Parties or the
transactions contemplated herein.

 

(g)

“Bill of Sale, Assignment, and Assumption Agreement” has the meaning ascribed to
such term in Section 2.2.

 

(h)

“Business Day” means any day excepting a Saturday, Sunday or any other day on
which commercial banks located in Houston, Texas are authorized or required by
Applicable Law to be closed for business.

 

3



--------------------------------------------------------------------------------

(i)

“Closing” means the completion of the purchase and sale of Acquired Assets and
related matters contemplated by this Agreement, at the Closing Time, in the
manner provided for in this Agreement.

 

(j)

“Closing Date” means the date of this Agreement.

 

(k)

“Closing Time” means 10:00 am, Central Time, on the Closing Date.

 

(l)

“Confidential Information” has the meaning ascribed to such term in Section 4.4.

 

(m)

“Consents” means all consents, approvals and permissions required from, filing
with or notices to, any Person which is required in connection with the
execution, delivery or performance of this Agreement or any other Transaction
Document contemplated herein, the consummation of the transactions contemplated
hereby or thereby, including those necessary in order to transfer and sell the
Acquired Assets or any contracts, contractual rights, Intellectual Property
rights or obligations under the Acquired Assets pursuant to this Agreement, or
any of the foregoing which is required in order to prevent a breach of or a
default under, or a termination or modification of any Acquired Agreement, which
right of breach, default, termination or modification results from the
consummation of the transactions contemplated by this Agreement or any other
Transaction Document contemplated herein.

 

(n)

“Data” means the seismic data surveys located in the State of Alaska as more
particularly described on Exhibit A, together with the geophysical, geological
and well log data resulting from such seismic data surveys and well log services
related thereto or derived therefrom, including all customary accompanying data
that is needed to derive value from the foregoing.

 

(o)

“Earn Out” has the meaning ascribed to such term in Section 2.3(b)(vi).

 

(p)

“Earn Out Accelerated Payment” has the meaning ascribed to such term in
Section 2.3(b)(iv).

 

(q)

“Excluded Assets” means any assets of any kind other than the Acquired Assets.

 

(r)

“Excluded Liabilities” means any liabilities or obligations of any kind other
than the Acquired Liabilities and includes the following: (i) any Liability of
any of the Sellers for taxes (including any Liability for Transfer Taxes and ad
valorem and property taxes, and any Liability for taxes on Excluded Assets);
(ii) any debt of any Seller or their respective Affiliates; (iii) any Liability
arising out of the Excluded Assets; (iv) any Liability arising out of any
Proceeding pending or threatened against or affecting any Seller or, to the
extent arising out of Sellers’ ownership or operation of the Acquired Assets on
or prior to the Closing Time, the Acquired Assets; (v) any Liability arising out
of, as the result of, relating to, or caused by outstanding Alaska tax credit
applications, tax credit revenues or tax credit certificates covering the Aklaq
survey, and (vi) any other Liability arising, or relating to acts, omission or
events occurring, on or prior to the Closing Time under or in connection with or
related to the Acquired Assets or the Sellers.

 

4



--------------------------------------------------------------------------------

(s)

“Fundamental Representations” means the representations included in Sections
3.1(a), (b), (c), (d), (f)(i), (f)(ii), (f)(iv) and (f)(v) of this Agreement.

 

(t)

“Funds Flow Memorandum” has the meaning ascribed to such term in Section 2.3.

 

(u)

“Governmental Authority” means any government, governmental department,
commission, board, bureau, agency, court or other instrumentality, whether
foreign or domestic, of any country, nation, republic, federation or similar
entity or any state, province, county, borough, parish or municipality,
jurisdiction or other political subdivision thereof.

 

(v)

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings and specifications), and (f) all copies and
tangible embodiments thereof (in whatever form or medium).

 

(w)

“Knowledge” means, with respect to a Seller, those facts that are actually
known, or should have been reasonably known, by any of the officers, directors,
or managers of the applicable Seller, after reasonable inquiry.

 

(x)

“Liability” means any debt, obligation, commitment, duty or liability of any
nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
taxes.

 

(y)

“Licensing Fees” has the meaning ascribed to such term in Section 2.3(b).

 

(z)

“Lien” means any title defect, lien, mortgage, pledge, charge, transfer
restriction, right of first refusal, preemptive right, option, claim, security
interest, right of others or other encumbrance of any nature whatsoever.

 

(aa)

“Losses” has the meaning ascribed to such term in Section 5.2.

 

(bb)

“MSA Supplement” has the meaning ascribed to such term in Section 6.2(e).

 

(cc)

“Parties” or “Party” means Purchaser and Sellers, collectively referred to as
the Parties and any party individually referred to as Party.

 

5



--------------------------------------------------------------------------------

(dd)

“Permits” means any permits, licenses, approval, consents, certificates,
concessions or other authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Applicable Laws.

 

(ee)

“Permitted Assignees” has the meaning ascribed to such term in Section 7.4.

 

(ff)

“Person” means any individual, body corporate, partnership, limited liability
company, trust, trustee, executor, administrator, legal representative, any
unincorporated organization and any other entity or organization of any kind,
including any Governmental Authority.

 

(gg)

“Proceeding” shall mean any claim, action, suit, investigation, demand, notice,
litigation, proceeding at law or in equity (including any civil, criminal,
administrative, investigative or appellate proceeding), arbitration, audit,
examination, hearing or other proceeding threatened, commenced, brought,
conducted or heard by or before any Governmental Authority or any arbitrator or
any other Person.

 

(hh)

“Purchase Price” has the meaning ascribed to such term in Section 2.3.

 

(ii)

“Purchaser Indemnified Parties” has the meaning ascribed to such term in
Section 5.2.

 

(jj)

“Seller Indemnified Parties” has the meaning ascribed to such term in
Section 5.3.

 

(kk)

“Third Party” means any Person other than the Parties to this Agreement or their
respective Affiliates.

 

(ll)

“Threshold” has the meaning ascribed to such term in Section 2.3(b).

 

(mm)

“Transaction Documents” means this Agreement, the Bill of Sale, Assignment and
Assumption Agreement, the MSA Supplement, the Funds Flow Memorandum and any
other agreements, instruments or documents delivered pursuant hereto or thereto.

 

(nn)

“Transfer Taxes” has the meaning ascribed to such term in Section 4.3.

 

1.2

HEADINGS

The headings to articles, sections and subsections to this Agreement are for
ease of reference only, but are not deemed to form part of the Agreement and
must not be used to interpret any part of this Agreement.

 

1.3

DRAFTING

The Parties acknowledge that their respective legal counsel have each reviewed
and participated in the drafting of this Agreement, and as a result, any rule of
contractual interpretation to the effect that any ambiguity is to be resolved
against the drafting Party does not apply to the interpretation of this
Agreement.

 

6



--------------------------------------------------------------------------------

1.4

REFERENCES

 

(a)

A reference to “this Agreement” is a reference to the entire agreement and not
only one particular article or section, a reference to an “article” is a
reference to the contents of only that article of this Agreement, and a
reference to “section” is a reference to the contents of only that section.
Words such as “herein,” “hereinafter,” “hereof,” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires.

 

(b)

A reference to “will” or “shall” means that the Party must perform the matter so
described; a reference to “may” means that the Party has the option, but not the
obligation, to perform the matter so described.

 

(c)

Where the context requires, a reference to one gender means the other or neuter
gender, and a reference to a single number means the plural, and vice-versa.

 

(d)

The word “including” or any variation thereof means “including, without
limitation” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.

 

1.5

BUSINESS DAYS

If the last day on which any action required or permitted to be taken hereunder
by any of the Parties hereto is not a Business Day, such action may be taken on
the next succeeding day which is a Business Day.

 

2.

ASSET SALE AND PAYMENT

 

2.1

PURCHASE AND SALE OF ASSETS

On and subject to the terms and conditions of this Agreement, Purchaser agrees
to purchase from the Sellers, and the Sellers agree to sell, transfer, convey,
and deliver to Purchaser, all of the Sellers’ rights, title and interests in and
to the Acquired Assets at the Closing for the consideration specified below in
this Article 2, in each case, other than the Excluded Assets and free and clear
of all Liens. Title to the Acquired Assets shall pass to Purchaser at the
Closing Time. Notwithstanding anything to the contrary contained in this
Section 2.1 or elsewhere in this Agreement, the Excluded Assets of Sellers are
not part of the sale and purchase contemplated hereunder, are excluded from the
Acquired Assets and shall remain the property of the applicable Seller after the
Closing Time.

 

2.2

ACQUIRED LIABILITIES; EXCLUDED LIABILITIES

The Sellers shall assign, and Purchaser shall assume, effective as of the
Closing Time, only the Acquired Liabilities. To further evidence the purchase
and sale of the Acquired Assets and the assumption of the Acquired Liabilities
as set forth in this Section 2.2, the Parties will execute and deliver at the
Closing Time a Bill of Sale, Assignment and Assumption Agreement in the form
attached hereto as Exhibit C (the “Bill of Sale, Assignment and Assumption
Agreement”). Notwithstanding anything to the contrary contained herein, except
for the Acquired Liabilities, it

 

7



--------------------------------------------------------------------------------

is expressly understood and agreed that Purchaser shall not assume, be obligated
to pay, perform or discharge, and the applicable Seller shall retain, pay,
perform and discharge in due course, any claim or proceeding against, or
Liabilities, contracts or any other obligations whatsoever of the Sellers. In no
event shall Purchaser assume, be obligated to pay, perform or discharge any
Excluded Liabilities.

 

2.3

PURCHASE PRICE AND EARN OUT

 

(a)

Purchase Price. Subject to the terms and conditions of this Agreement, and as
full consideration (together with the Earn Out) for the sale and transfer of the
Acquired Assets to Purchaser by Sellers, the assignment and assumption of the
Acquired Liabilities by Purchaser from Sellers, the representations, warranties,
covenants and agreements contemplated herein, as well as the ROFR set forth in
Section 2.4 below, Purchaser agrees to pay or cause to be paid to SAE, on behalf
of both Sellers (and both Sellers acknowledge and agree that all payments to be
made by Purchaser under this Section 2.3 shall be made by Purchaser to SAE on
behalf of both Sellers) an aggregate amount equal to (i) FOURTEEN MILLION FIVE
HUNDRED THOUSAND US DOLLARS ($14,500,000), minus (ii) ZERO US DOLLARS ($0.00),
which the Parties acknowledge and agree represents the amount of any licensing
fees with respect to the licensing of the Data granted by Sellers after
October 17, 2019 (the resulting difference, the “Purchase Price”), which
Purchaser shall pay to SAE by wire transfer of immediately available funds to
the account(s) designated in writing by SAE, in accordance with that certain
Funds Flow Memorandum, dated as of the Closing Date, by and among the Parties
(the “Funds Flow Memorandum”). The Parties acknowledge and agree that delivery
of the Purchase Price by Purchaser in accordance with the Funds Flow Memorandum
shall be deemed to satisfy Purchaser’s obligation to deliver the Purchase Price
to the Sellers hereunder and Purchaser shall have no liability to the Sellers in
regard to the allocation of the Purchase Price between the Sellers and Sellers
shall be solely responsible for determining the portion of the Purchase Price
that any such Seller is entitled to receive pursuant to this Agreement.

 

(b)

Earn Out.

 

  (i)

In addition to payment of the Purchase Price and as partial consideration for
the sale and transfer of the Acquired Assets to Purchaser by Sellers, the
assignment and assumption of the Acquired Liabilities by Purchaser from Sellers,
and the representations, warranties, covenants and agreements contemplated
herein, Purchaser hereby agrees to pay over to SAE (to an account or accounts
notified to Purchaser by SAE in writing in accordance with Section 7.2) certain
Licensing Fees (defined below) in accordance with the following:

 

  (1)

Purchaser will retain 100% of Licensing Fees until Purchaser and its Affiliates
have received Licensing Fees equal to the Threshold (defined below);

 

8



--------------------------------------------------------------------------------

  (2)

After Purchaser and its Affiliates have received Licensing Fees equal to the
Threshold (and, for the avoidance of doubt, Purchaser and its Affiliates shall
be entitled to retain such Licensing Fees), Purchaser will remit to SAE 100% of
Licensing Fees actually received by Purchaser and its Affiliates in excess of
the Threshold, up to a maximum aggregate amount of FIVE MILLION US DOLLARS
($5,000,000); and

 

  (3)

Thereafter, Purchaser and its Affiliates will retain 100% of any Licensing Fees.

“Licensing Fees” are defined as licensing fees (which, for the avoidance of
doubt, exclude applicable reproduction charges, deliverables fees, taxes, and
shipping charges) actually received by Purchaser or its Affiliate under the
terms of license agreements for the Data that are executed after Closing, but
specifically exclude any amounts received pursuant to the Master Licensing
Agreement for Seismic Data, dated March 7, 2019, by and between SAE and Repsol
Services Company.

“Threshold” is defined as (x) FIFTEEN MILLION US DOLLARS ($15,000,000) minus
(y) the amount set forth in Section 2.3(a)(ii).

 

  (ii)

Any Licensing Fees that Purchaser is required to remit to SAE under this
Section 2.3(b) shall be paid to SAE by wire transfer of immediately available
funds no later than three Business Days following the date upon which Purchaser
or its Affiliate receives such Licensing Fees.

 

  (iii)

If Purchaser has a customer prepared to license Data at a price that is less
than TWENTY THOUSAND US DOLLARS (US $20,000) per square mile (including any
non-cash or partial cash data trades or exchanges), Purchaser will inform SAE of
the proposed financial terms of such license and explain the reasons for such
proposal in order to obtain consent thereto from SAE, whom each of the Sellers
hereby appoint to act on behalf of both Sellers pursuant to this
Section 2.3(b)(iii), which SAE shall not unreasonably withhold, condition or
delay.

 

  (iv)

If Purchaser or its Affiliate sells or otherwise transfers all of the Data to a
Third Party not pursuant to a proposed license agreement as contemplated above,
then Purchaser shall remit to SAE an amount equal to (1) FIVE MILLION US DOLLARS
($5,000,000) minus (2) any amounts paid or payable pursuant to
Section 2.3(b)(i)(2) above as of the date of calculation (such sum, the “Earn
Out Accelerated Payment”). If, however, Purchaser or its Affiliate, from time to
time, sells or otherwise transfers less than all of the Data to a Third Party
not pursuant to a proposed license agreement as contemplated above, then
Purchaser shall remit to SAE an amount equal to (x) the Earn Out Accelerated
Payment multiplied by (y) a fraction, the numerator of which is the number of
square miles covered by the Data transferred pursuant to this sentence, and the
denominator of which is the aggregate total number of square miles covered by
all of the Data acquired pursuant to this Agreement.

 

9



--------------------------------------------------------------------------------

  (v)

On a quarterly basis, subject to any confidentiality restrictions contained in
any such license agreement, Purchaser shall deliver to each Seller a report
identifying any license agreements for the Data entered into by Purchaser or its
Affiliates with Third Parties during the prior quarter, which report shall
include the amount of Licensing Fees applicable to such license agreements, the
amounts thereof collected during such quarter, and which Licensing Fees apply to
the Threshold, on a cumulative basis with all Licensing Fees under previously
executed license agreements for purposes of determining whether the Threshold
has been attained and the payments to be made pursuant to Section 2.3(b)(i)(2).
For a period of up to one (1) year following the issuance of a quarterly
statement described above in this Section 2.3(b)(v), one Seller, on behalf of
both Sellers, will have the right, at its own expense and upon thirty (30) days
prior written notice, but no more than once per calendar year, to audit or cause
to be audited any and all books and records of Purchaser related to the
invoicing and collection of fees by Purchaser for Data licenses reported in such
statement. For the avoidance of doubt, the foregoing audit right may be
exercised no more than once per calendar year by one Seller, on behalf of both
Sellers, with each Seller acknowledging and agreeing that the Seller exercising
such audit right shall have the power and authority to bind the other Seller to
the results of the exercising Seller’s audit and the non-auditing Seller shall
be deemed to have waived any further right of audit in such calendar year.
Purchaser agrees to provide reasonable access during normal business hours to
all such books and records in connection with the audit rights provided herein.
No audit pursuant to this Section 2.3(b)(v) shall cover a period previously
audited and nothing herein shall entitle any Seller to access any of Purchaser’s
privileged or other confidential information, or any other record not necessary
to verify compensation or fees received by SAE. Sellers may select, in their
sole discretion and at their own cost and expense, an independent third party to
conduct the audit provided by the foregoing sentences on behalf of the Sellers.
Purchaser will fully and in a timely manner cooperate in any audit conducted by
or on behalf of any Seller pursuant to this Section 2.3(b)(v), including
responding accurately and completely to all inquiries and providing any
requested documents. Where such an audit requires internal rates or details of
projects not related to this Agreement, then Purchaser may require such audit to
be performed by an independent auditor selected from one of the top four
international accounting firms or an internationally-recognized law firm who
shall keep documents confidential except for those documents that identify a
breach. If neither Seller challenges or audits Purchaser within one (1) year of
receipt of a quarterly statement described in this Section 2.3(b)(v), or if
either Seller delivers written notice to Purchaser prior to such one (1) year
anniversary stating such Seller’s agreement with such quarterly statement (it
being acknowledged and agreed between the Sellers that any Seller shall have the
power and authority to bind the other Seller for such purposes), then such
statement as delivered by Purchaser will be deemed accepted as correct and will
not be subject to challenge or dispute.

 

  (vi)

For the avoidance of doubt, the maximum aggregate amount payable to SAE under
this Section 2.3(b), if any, is FIVE MILLION US DOLLARS ($5,000,000), at which
point Purchaser shall have no further obligation to pay over any amounts to SAE
under this Section 2.3(b) (collectively, the “Earn Out”).

 

10



--------------------------------------------------------------------------------

2.4

ROFR

If, during the period from and after the date hereof until the date that is four
years following the date hereof, a Seller decides to sell any of the ROFR Assets
(as defined in the Recitals of this Agreement) (the “Proposed Transfer”),
Purchaser shall have a right of first refusal to acquire such ROFR Assets (the
“Subject Assets”) in accordance with this Section 2.4, and the applicable
Seller(s) shall not consummate the sale of the Subject Assets unless the
Seller(s) shall first deliver to Purchaser a notice (the “First Refusal Notice”)
setting forth: (a) the identity of the proposed purchaser (the “Offeree”); (b)
the sale price and the material financial terms of the proposed transaction (the
“Purchase Terms”) (including, if the Offeree has executed or agreed to a form of
asset purchase agreement, a copy of such agreement, subject to any
confidentiality restrictions; provided, that the applicable Seller shall, at
Purchaser’s request, use commercially reasonable efforts to obtain waivers of
such confidentiality restrictions); and (c) the proposed closing date of the
Proposed Transfer (which proposed closing date shall be no earlier than the date
that is thirty (30) days from the date the Seller(s) deliver the First Refusal
Notice to Purchaser). Purchaser shall, for the 10 Business Day period commencing
upon receipt of such First Refusal Notice (the “ROFR Response Period”), have the
exclusive right to purchase the Subject Assets, which purchase shall be made on
the Purchase Terms set forth in the First Refusal Notice and otherwise in
accordance with the remainder of this section, by so notifying the applicable
Seller(s) before 5:00 p.m. Central time on the last day of the ROFR Response
Period, whereupon Purchaser shall be bound to purchase from the Seller(s), and
the Seller(s) shall be bound to sell to Purchaser, the Subject Assets on the
Purchase Terms set forth in the First Refusal Notice. If Purchaser elects to
purchase the Subject Asset from the applicable Seller(s), Purchaser and the
Seller(s) will promptly enter into an asset purchase agreement, which Purchaser
and the Seller(s) shall negotiate in good faith, that will contain the Purchase
Terms set forth in the First Refusal Notice and otherwise be consistent with the
terms herein, including representations and warranties and indemnification
rights with respect to the Subject Assets substantially identical to those
granted with respect to the Acquired Assets in this Agreement, with the purchase
price payable at the time of the Subject Assets purchase; provided that if the
Offeree has executed or agreed to a form of asset purchase agreement, then
Purchaser must accept and execute that form of asset purchase agreement. If
Purchaser shall either: (a) deliver written notice of rejection of the First
Refusal Notice to the applicable Seller(s); or (b) fail to deliver written
notice of acceptance of the First Refusal Notice within the ROFR Response
Period, Purchaser’s right of first refusal hereunder shall conclusively be
deemed to be waived with respect to the sale disclosed in the First Refusal
Notice and Seller(s) shall be free, for a period of ninety (90) days from the
end of the ROFR Response Period, to complete the Proposed Transfer to the
Offeree on the Purchase Terms and the Offeree shall acquire the Subject Assets
free and clear of the Purchaser’s right of first refusal set forth in this
Section 2.4 (which shall be extinguished, null, void, and of no further force or
effect with respect to the Subject Assets upon such sale). If, however, either:
(i) the applicable Seller(s) does not complete the Proposed Transfer within
ninety (90) days from the end of the ROFR Response Period; or (ii) Seller(s)
agrees to complete the Proposed Transfer on any terms other than the Purchase
Terms stated in the First Refusal Notice, then Purchaser’s right of first
refusal provided for in Section 2.4 shall once again apply, and Seller(s) shall
not complete such Proposed Transfer without first giving a new First Refusal
Notice to Purchaser in compliance with the terms of this Section 2.4.

 

11



--------------------------------------------------------------------------------

3.

REPRESENTATIONS AND WARRANTIES

 

3.1

REPRESENTATIONS OF SELLERS. Each Seller hereby, severally and not jointly and
with respect to itself only, represents and warrants to Purchaser as follows:

 

(a)

Standing. Such Seller is a corporation or limited liability company duly
incorporated or formed and validly subsisting and in good standing under the
laws of its jurisdiction of incorporation.

 

(b)

Authority. Such Seller has taken all necessary actions and has all requisite
capacity, power and authority to enter into this Agreement and the other
Transaction Documents required to be delivered by it pursuant hereto, and to
perform its obligations hereunder and thereunder.

 

(c)

Execution and Enforceability of Documents. This Agreement has been and any other
Transaction Document to which such Seller is a party, will be, duly executed and
delivered by it and constitute legal, valid, binding and enforceable obligations
of such Seller subject to the qualification that such enforceability may be
subject to: (i) bankruptcy, insolvency, fraudulent preference, reorganization or
other Applicable Laws affecting creditor’s rights generally; and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at equity or law).

 

(d)

No Conflicts. Except as set forth on Schedule 3.1(d), the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
such Seller is a party, and the consummation by such Seller of the transactions
contemplated hereby and thereby, do not and will not (i) violate, be in breach
of, conflict with, or result in a breach or acceleration of or default under
(with or without due notice or lapse of time or both), (x) the charter, bylaws
or other governing documents of such Seller, (y) any provision of any Permit or
material agreement or instrument to which such Seller is party or by which such
Seller or its interests in the Acquired Assets are bound, or (z) any Applicable
Law, or (ii) result in, or require, the creation or imposition of, any Lien upon
or with respect to the Acquired Assets.

 

(e)

Consents. Such Seller has received all necessary Consents from any and all Third
Parties required to sell the Acquired Assets to Purchaser, except for any
Consents listed on Schedule 3.1(e), which shall be governed by Section 4.2.

 

(f)

Acquired Assets and ROFR Assets. With respect to the Acquired Assets and, to the
extent specified below, the ROFR Assets:

 

  (i)

Sellers are the sole and exclusive owners of, and have good, valid and
merchantable title to all of the Acquired Assets, free and clear of all Liens,
and are exclusively entitled to possess and dispose of the same;

 

  (ii)

with the exception of Liens in favor of the Sellers’ lenders and noteholders, or
to any administrative agent, collateral agent, trustee or collateral trustee
acting on behalf of such lenders and noteholders from time to time, Sellers are
the sole and exclusive owners of, and have good, valid and merchantable title to
all of the ROFR Assets, free and clear of all Liens, and are exclusively
entitled to possess and dispose of the same;

 

12



--------------------------------------------------------------------------------

  (iii)

the Data includes all of the deliverables set forth on Exhibit A;

 

  (iv)

with the exception of the rights and obligations expressly set forth in the
Acquired Agreements, such Seller has not sold the Acquired Assets and there are
no outstanding options or rights to acquire or use, access or view in any manner
all or any part of the Acquired Assets, and furthermore, for clarity, with the
exception of the rights and obligations expressly set forth in the Acquired
Agreements, no Third Party has any option or right (whether at law, pre-emptive,
contractual, equitable or otherwise) capable of becoming an agreement to
purchase from such Seller, or to use, access, view, license or sublicense in any
manner, all or any part of the Acquired Assets (including any option to use,
view or access the Data or an option to acquire a license to the Data at a
specified price, specifically in connection with any Permits);

 

  (v)

with the exception of Liens in favor of the Sellers’ lenders and noteholders, or
any administrative agent, collateral agent, trustee or collateral trustee acting
on behalf of such lenders and noteholders from time to time and the rights and
obligations expressly set forth in the ROFR, such Seller has not sold the ROFR
Assets and there are no outstanding options or rights to acquire or use, access
or view in any manner all or any part of the ROFR Assets, and furthermore, for
clarity, with the exception of Liens in favor of the Sellers’ lenders and
noteholders, or any administrative agent, collateral agent or collateral trustee
acting on behalf of such lenders and noteholders from time to time and the
rights and obligations expressly set forth in the ROFR, no Third Party has any
option or right (whether at law, pre-emptive, contractual, equitable or
otherwise) capable of becoming an agreement to purchase from such Seller, or to
use, access, view, license or sublicense in any manner, all or any part of the
ROFR Assets (including any option to use, view or access the Data or an option
to acquire a license to the Data at a specified price, specifically in
connection with any Permits);

 

  (vi)

with respect to the Acquired Agreements:

 

  (1)

such Seller has made available true, correct and complete copies of the Acquired
Agreements to which it is a party (including each amendment, supplement or
modification thereto) to Purchaser;

 

  (2)

the Acquired Agreements to which such Seller is a party are binding and
enforceable on such Seller and to such Seller’s Knowledge, binding and
enforceable on the other parties to the Acquired Agreements in accordance with
their terms, subject, in each case, to the qualification that such
enforceability may be subject to: (i) bankruptcy, insolvency, fraudulent
preference, reorganization or other Applicable Laws affecting creditor’s rights
generally; and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at equity or law);

 

13



--------------------------------------------------------------------------------

  (3)

except as set forth on Schedule 3.1(e), the Acquired Agreements to which such
Seller is a party and/or such Seller’s rights thereunder may be freely
transferred to the Purchaser in accordance with this Agreement without
triggering any right for the counterparties to terminate or amend any of the
Acquired Agreements; and

 

  (4)

neither such Seller, nor, to such Seller’s Knowledge, any of the applicable
counterparties to any of the Acquired Agreements to which such Seller is a Party
have at any time materially breached its obligations under any Acquired
Agreement nor, to such Seller’s Knowledge, has any event or circumstance
occurred which with the passage of time and/or the giving of notice would become
a material breach of any of such Seller’s or any of the applicable
counterparties’ obligations under any Acquired Agreement. Such Seller has not
given or received written notice of termination of any Acquired Agreement to
which such Seller is a Party existing on the Closing Date;

 

  (vii)

with respect to the Permits included in the Acquired Assets, such Permits
constitute all of the Permits used or necessary for the lawful ownership and
operation of the Acquired Assets. Such Seller has made available to Purchaser
true and complete copies of all such Permits issued to it. Sellers are the
authorized legal holders of such Permits and each such Permit is valid, binding
and in full force and effect as to the Sellers. Such Seller is not, and such
Seller has not received any written notice that it is, in default (or with the
giving of notice or lapse of time or both, would be in default) under any such
Permits and such Seller has not received any written notice that any such Permit
will be revoked or issued, renewed, or modified on terms or conditions that are
substantially different than those currently in effect; and

 

  (viii)

the surveys included in the Data were conducted and contain all such data as
otherwise may be expected from similar surveys carried out by competent and
diligent seismic contractors; all such data is organized, stored, and maintained
in electronic format and/or on tape storage in accordance with industry
practice; and all Data included in the Acquired Assets has been processed and
produced in the practices and standards expected of a competent seismic
contractor in a professional, careful, and competent manner; and there are no
agreements or licenses relating to any part of the Acquired Assets or the
Acquired Liabilities other than have been disclosed to Purchaser.

 

(g)

Certain Developments. The Acquired Assets have been owned and operated in all
material respects in the ordinary course of business and there has not been or
occurred any event, condition, circumstance or change which has had or which is
reasonably likely to have a material adverse effect on the Acquired Assets.

 

14



--------------------------------------------------------------------------------

(h)

Compliance with Laws; No Legal Proceedings. Except as set forth on Schedule
3.1(h), such Seller is, and at all times has been, in compliance with, and is
operating its business and maintaining its Acquired Assets in compliance with,
all Applicable Laws in all material respects. There is no Proceeding pending or,
to the Knowledge of such Seller, threatened against or affecting the Acquired
Assets, and the Acquired Assets are not currently subject to any judgment, order
or decree.

 

(i)

Intellectual Property. There are no adverse claims affecting or with respect to
the Intellectual Property related to the Acquired Assets and such Intellectual
Property is validly and beneficially owned or licensed by such Seller, free and
clear of all Liens. Such Seller has not received written notice of any claim
that may be asserted against such Seller for infringement or breach of any
Intellectual Property of a Third Party, and, to the Knowledge of such Seller,
there are no claims that may be asserted against such Seller for infringement or
breach of any Intellectual Property of a Third Party. To the Knowledge of such
Seller, no Person is infringing on the Intellectual Property of the Acquired
Assets. Each item of Intellectual Property related to the Acquired Assets owned
or used by such Seller immediately prior to the Closing hereunder will be owned
or available for use, assignment, transfer, or license by Purchaser immediately
subsequent to the Closing hereunder without restrictions or limitations thereon.

 

(j)

Brokers. Such Seller has not incurred any Liability for brokers’ or finders’
fees in respect of this Agreement, the other Transaction Documents or the
transactions contemplated herein or therein for which Purchaser has or would
have any obligation or liability.

 

(k)

Taxes. All taxes relating to or otherwise affecting the Acquired Assets (whether
or not shown on any Tax Returns) that have become due have been paid in full.
There are no Liens for taxes on any of the Acquired Assets (other than statutory
Liens for current taxes not yet due or delinquent or the validity or amount of
which is being contested in good faith by appropriate Proceedings). Other than
those covering the Aklaq survey, there are no outstanding Alaska tax credit
applications or tax credit certificates covering the Acquired Assets.

 

(l)

Insolvency. Such Seller (i) is not insolvent, (ii) is not in receivership or
dissolution, (iii) has not made any assignment for the benefit of creditors,
(iv) has not admitted in writing its inability to pay its debts as they mature,
(v) has not been adjudicated bankrupt or (vi) has not filed a petition in
voluntary bankruptcy, a petition or answer seeking reorganization, or an
arrangement with creditors under the federal bankruptcy law or any other similar
law or statute of the United States or any state, nor has any such petition been
filed against such Seller.

 

3.2

REPRESENTATIONS OF PURCHASER. Purchaser hereby represents and warrants to
Sellers as follows:

 

(a)

Standing. Purchaser is a corporation duly incorporated and validly subsisting
and in good standing under the laws of its jurisdiction of incorporation.

 

15



--------------------------------------------------------------------------------

(b)

Authority. Purchaser has taken all necessary actions and has all requisite
capacity, power and authority to enter into this Agreement and the other
Transaction Documents required to be delivered by it pursuant hereto, and to
perform its obligations hereunder and thereunder.

 

(c)

Execution and Enforceability of Documents. This Agreement has been and any other
Transaction Document to which Purchaser is a party, will be, duly executed and
delivered by it and constitute legal, valid, binding and enforceable obligations
of Purchaser subject to the qualification that such enforceability may be
subject to: (i) bankruptcy, insolvency, fraudulent preference, reorganization or
other Applicable Laws affecting creditor’s rights generally; and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at equity or law).

 

(d)

No Conflicts. The execution, delivery and performance of this Agreement and the
other Transaction Documents to which Purchaser is a party, and the consummation
by Purchaser of the transactions contemplated hereby and thereby, do not and
will not violate, be in breach of, conflict with, or result in a breach or
acceleration of or default under (with or without due notice or lapse of time or
both) (i) the charter, bylaws or other governing documents of Purchaser,
(ii) any provision of any material agreement or instrument to which Purchaser is
party, or (iii) any Applicable Law.

 

(e)

Brokers. Purchaser has not incurred any Liability, contingent or otherwise, for
brokers’ or finders’ fees in respect of this Agreement or the transactions
contemplated herein for which any Seller has any obligation or liability.

 

4.

COVENANTS

 

4.1

RIGHTS OF PURCHASER

From and after the Closing, Purchaser shall have title to the Acquired Assets.
Without prejudice to the foregoing generality, from and after the Closing,
Purchaser will have the exclusive right to sell or license interests in the
Acquired Assets to Third Parties without accounting to any Seller, except as set
forth in Section 2.3(b) with respect to the Earn Out. From and after the
Closing, neither Seller shall have the right to sell, license or otherwise grant
any interests in the Acquired Assets to any Third Party. Following the Closing,
(a) each Seller will promptly, and in any event not later than seven (7) days
following receipt, forward to Purchaser any payments received by such Seller or
any of its Affiliates with respect to the Acquired Assets, and any such checks,
drafts or other instruments payable to any such Seller or its Affiliate will,
when so delivered, bear all endorsements required to effectuate the transfer of
the same to Purchaser, and (b) each Seller will promptly forward to Purchaser
any mail or other communications received by such Seller or any of its
Affiliates relating to the Acquired Assets or the Acquired Liabilities.
Following the Closing, (i) Purchaser will promptly, and in any event not later
than seven (7) days following receipt, forward to the Sellers any payments
received by Purchaser or any of its Affiliates with respect to the Excluded
Assets, and any such checks, drafts or other instruments payable to any
Purchaser or its Affiliate will, when so delivered, bear all endorsements
required to effectuate the transfer of the same to Sellers, and (ii) Purchaser
will promptly forward to Sellers any mail or other communications received by
Purchaser or any of its Affiliates relating to the Excluded Assets or the
Excluded Liabilities.

 

16



--------------------------------------------------------------------------------

4.2

NOTICES AND CONSENTS; NONASSIGNABLE ACQUIRED ASSETS

 

(a)

Each Seller will give any notices to Third Parties required to transfer the
Acquired Assets and will use commercially reasonable efforts obtain any Consents
required to consummate the transactions contemplated by this Agreement. Each
Seller agrees to execute all necessary documentation to effect and make binding
the sale of the Acquired Assets to Purchaser.

 

(b)

If any Acquired Agreements or Permits included in the Acquired Assets are not by
their respective terms assignable, or to the extent the Parties elect or are
required to consummate the transactions contemplated hereby prior to obtaining a
Consent required in connection with the assignment, transfer or re-issuance
thereof, this Agreement shall not constitute an assignment or attempted
assignment thereof. With respect to any such Acquired Agreement or Permit, the
Sellers and Purchaser shall use their commercially reasonable efforts and
cooperate with each other to obtain, or cause to be obtained, within ninety
(90) days of the Closing Date, any written Consent necessary to convey to
Purchaser the benefit thereof; provided, however, that neither any Seller nor
Purchaser shall be required to pay any out-of-pocket expenses therefor. To the
extent that any such Consents cannot be obtained, (i) Purchaser and Sellers
shall cooperate in any commercially reasonable arrangement (such as subleasing,
sublicensing or subcontracting) designed to provide Purchaser with the economic
benefits of such nonassignable Acquired Agreements or Permits (including that
Sellers shall pay over to Purchaser within five (5) days of receipt thereof any
monies received by either Seller under or in connection with such nonassignable
Acquired Agreements or Permits), (ii) Sellers shall enforce at the request of
and for the benefit of Purchaser any and all rights of Sellers arising under
such nonassignable Acquired Agreements or Permits (including a right of
termination), and (iii) Purchaser shall, as agent or subcontractor for Sellers
pay, perform and discharge fully the liabilities and obligations of Sellers
thereunder from and after the Closing Time. If the approval of the other party
to such Acquired Agreement or Permit is obtained after the Closing Date, such
approval will, as between Sellers and Purchaser, constitute a confirmation
(automatically and without further action of the parties) that such Acquired
Agreement or Permit is assigned to Purchaser as of the Closing Time, and
(automatically and without further action of the parties) that the liabilities
with respect to such Acquired Agreement or Permit are, subject to the terms of
this Agreement, assumed as of the Closing Time.

 

(c)

To the extent the Parties elect to consummate the transactions contemplated
hereby prior to receiving filed copies of any UCC-3 amendment effectuating the
release of any Lien encumbering any of the Acquired Assets, in each case, in
form and substance reasonably satisfactory to Purchaser, following the Closing,
Sellers shall, at Purchaser’s request and at Sellers’ sole cost and expense,
timely file or record any such UCC-3 amendment.

 

17



--------------------------------------------------------------------------------

4.3

TRANSFER TAXES

Sellers shall (i) be responsible for (and shall indemnify, defend, and hold
harmless Purchaser against) any and all Liabilities for any sales, use, filing,
recording, transfer, real estate transfer, gross receipts, registration, duty,
or similar fees or taxes or governmental charges (together with any interest or
penalty, addition to tax or additional amount imposed) as levied by any taxing
Governmental Authority in connection with the transactions contemplated by this
Agreement (collectively, “Transfer Taxes”), regardless of the Person liable for
such Transfer Taxes under Applicable Law and (ii) timely file or caused to be
filed all necessary documents (including all tax returns) with respect to
Transfer Taxes.

 

4.4

CONFIDENTIALITY

Each of the Sellers agrees, and shall cause its Affiliates:

 

(a)

not to disclose to any unauthorized Persons or use for its own account or for
the benefit of any Third Party any and all information, whether or not such
information is embodied in writing or other physical form, concerning the
Acquired Assets, this Agreement, the Transaction Documents or any exhibits
hereto or thereto or documents delivered hereunder or thereunder (collectively,
the “Confidential Information”) without Purchaser’s prior written consent,
unless and to the extent that such information (i) is or becomes generally known
to and available for use by the public other than as a result of any Seller’s
fault or the fault of any other Person bound by a duty of confidentiality to
Seller, (ii) is lawfully acquired by a Seller or any of its Affiliates from
sources which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation or (iii) is disclosed to its directors,
officers, employees, affiliates, partners, shareholders, lenders, agents,
consultants, advisers, legal counsel and experts for the purpose of consummating
the transaction contemplated by this Agreement (so long as such Persons are
bound by a duty of confidentiality with respect to such information and such
Seller shall be responsible for any disclosure of Confidential Information by
any such Persons in violation of the terms hereof); provided, however, that this
Section 4.4(a) shall not prohibit a Party from disclosing the transactions
contemplated by this Agreement as may be required by Applicable Law or the rules
or regulations of any applicable United States securities exchange or other
Governmental Authority to which the relevant Party is subject or submits, in
which instance the Parties shall reasonably cooperate as to the contents of any
such disclosure. If a Seller or any of its Affiliates are compelled to disclose
any Confidential Information by judicial or administrative process or by other
requirements of law, to the extent legally permissible, such Seller shall
promptly notify Purchaser in writing and shall disclose only that portion of
such Confidential Information which such Seller is, based on the advice of
external legal counsel, legally required to be disclosed; and

 

(b)

to deliver to Purchaser, at or promptly after the Closing, all documents, data,
memoranda, notes, plans, records, reports and other documentation, models,
components, devices or computer software, whether embodied in a disk or in other
form (and all copies of all of the foregoing), that contain Confidential
Information and any other Confidential Information that such Seller or its
Affiliates may then possess or have under its control.

 

18



--------------------------------------------------------------------------------

4.5

TRANSITION OF ACQUIRED ASSETS

Subject to the terms of this Agreement, the title to and interest in the
Acquired Assets shall remain solely with the Sellers until Closing at which time
title to and interest in the Acquired Assets passes to the Purchaser. Sellers
shall cover the cost of and shall ensure due and proper delivery of the Acquired
Assets to an address of the Purchaser in Houston, Texas or Calgary, Alberta, as
stipulated by the Purchaser, and shall be and continue to be a trustee for the
Purchaser in respect of all Acquired Assets until the same shall have been
actually delivered and received or, in the case of Acquired Assets that cannot
be transferred by delivery, formally transferred or assigned to the Purchaser.
Following the Closing Time, Sellers shall neither access any Data being part of
the Acquired Assets nor delete or cause to be deleted any data stored
electronically until such time as the Purchaser in writing has confirmed
complete receipt without corruption (upon receipt of which deletion of all
electronic copies held by or on behalf of Sellers is to be carried out and
confirmed). Without limitation to the foregoing, at the Closing, Sellers shall
deliver to Purchaser on a USB storage device or devices any and all Data that
can be delivered in electronic form, including all final processed Data. Sellers
may deliver field tapes to Purchaser separately following the Closing (but in no
event later than fourteen (14) days following the Closing Date), to an address
in Houston, Texas or Calgary, Alberta, as notified in writing by Purchaser. Any
Data or field tapes delivered by Sellers shall be properly labelled and
accompanied by a reasonably detailed inventory. Sellers shall remain liable for
any risk of loss or other damage to any Acquired Assets until delivered to
Purchaser in accordance with this Section 4.5. For the avoidance of doubt,
insofar as conflict arises between this Section 4.5 and any other section of
this Agreement, this Section 4.5 shall prevail.

 

4.6

WITHDRAWAL OF AKLAQ TAX CREDIT APPLICATION

Without limitation to Section 6.4, the Sellers, at their sole cost and expense,
shall take, or shall cause to be taken, such actions and execute and deliver
such documents after the Closing as are necessary, proper or advisable under
Applicable Law to, and will, effect the withdrawal of any outstanding Alaska tax
credit applications or certificates covering the Aklaq survey with respect to
tax credit applications granted or certificates received under Section 43.55.025
of the Alaska Statutes.

 

4.7

PARTICIPATION IN SEISMIC DATA ACQUISITION

 

(a)

During the period from and after the date of this Agreement until the date that
is five (5) years following the date of this Agreement, each Seller will offer
Purchaser the opportunity to participate as a joint owner in the acquisition,
whether on its own or through a data purchase, of multi-client seismic data
conducted by either Seller within the State of Alaska; provided, however, that
with respect to the Inupiat GeoPhysical Partnership and a prospective seismic
survey in the ANWR, such opportunity to participate is subject to the approval
of the members of the Inupiat GeoPhysical Partnership (it being understood and
agreed that the Sellers shall use commercially reasonable efforts to obtain any
such approval); and provided, further that, nothing in this Section 4.7(a) shall
require either Seller to offer Purchaser the opportunity to participate in the
acquisition of seismic data conducted in connection with SAE’s arrangements with
ConocoPhillips. If Purchaser elects to participate in the acquisition of
multi-client seismic data pursuant to this Section 4.7(a), then Purchaser and
the applicable Seller will negotiate in good faith to enter into an arrangement
for such acquisition on terms consistent with standard industry practice for a
transaction of such nature.

 

19



--------------------------------------------------------------------------------

(b)

During the period from and after the date of this Agreement until the date that
is five (5) years following the date of this Agreement, Purchaser will offer,
from time to time, SAE with the opportunity to provide services in connection
with any seismic data acquisition efforts on Purchaser’s behalf within the State
of Alaska (i.e., onshore and State of Alaska-controlled waters offshore) (a
“Purchaser Offer”). If SAE elects to provide such services pursuant to this
Section 4.7(b), then SAE and Purchaser will negotiate in good faith to enter
into an arrangement for such acquisition on terms consistent with standard
industry practice for a transaction of such nature and past practices between
SAE and Purchaser. If SAE (a) rejects a Purchaser Offer or (b) fails to respond
within fifteen (15) Business Days of receipt of the Purchaser Offer (in either
case, a “Rejected Purchaser Offer”), then (i) Purchaser shall have no further
obligation under this Section 4.7(b) with respect to such Rejected Purchaser
Offer and shall be free to pursue, using any Third Party in Purchaser’s sole
discretion, the acquisition of multi-client seismic data underlying such
Rejected Purchaser Offer on terms and conditions described in such Rejected
Purchaser Offer without any participation by SAE and (ii) SAE shall not, and
shall not permit its Affiliates, officers, directors, employees, representatives
and agents to, pursue or engage in any transaction involving the acquisition of
multi-client seismic data underlying such Rejected Purchaser Offer, without
Purchaser’s prior written consent.

 

4.8

DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

EXCEPT AS MAY EXPRESSLY BE SET FORTH IN ARTICLE 3 (INCLUDING THE SCHEDULES
THERETO) OF THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT, (A) SELLERS
DISCLAIM AND DO NOT MAKE ANY REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE ACQUIRED ASSETS, ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT (INCLUDING ANY
CONSENTS OR APPROVALS REQUIRED IN CONNECTION THEREWITH) OR THE CONDITION OR
PROSPECTS (FINANCIAL OR OTHERWISE) OF, OR ANY OTHER MATTER INVOLVING, THE
ACQUIRED ASSETS (INCLUDING WITH RESPECT TO (1) THE ACCURACY OR COMPLETENESS OF
ANY INFORMATION REGARDING THE ACQUIRED ASSETS FURNISHED OR MADE AVAILABLE TO
PURCHASER AND ITS REPRESENTATIVES, AND/OR (2) THAT THE ACQUIRED ASSETS ARE
DELIVERED FREE OR RIGHTFUL CLAIM OF ANY THIRD PERSON AND (B) ALL OF THE ACQUIRED
ASSETS TO BE TRANSFERRED OR THE ACQUIRED LIABILITIES TO BE ASSUMED OR
TRANSFERRED, DIRECTLY OR INDIRECTLY, IN ACCORDANCE WITH THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT SHALL BE TRANSFERRED OR ASSUMED ON AN “AS IS, WHERE
IS” BASIS, AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR OTHERWISE ARE HEREBY EXPRESSLY DISCLAIMED. PURCHASER,
TOGETHER WITH ITS ADVISORS, HAS MADE ITS OWN INVESTIGATION OF THE ACQUIRED
ASSETS AND IS NOT RELYING ON ANY WARRANTIES, EXPRESS OR IMPLIED, PROVIDED ORALLY
OR CONTAINED IN ANY MATERIALS PROVIDED BY SELLERS OR ANY OF THEIR AFFILIATES OR
ANY OF THEIR RESPECTIVE REPRESENTATIVES OR OTHERWISE

 

20



--------------------------------------------------------------------------------

(INCLUDING ANY ITEMS MADE AVAILABLE TO PURCHASER IN THE ELECTRONIC DOCUMENTATION
SITE ESTABLISHED BY SELLERS, OTHER THAN AS EXPRESSLY PROVIDED IN ARTICLE 3
(INCLUDING THE SCHEDULES THERETO) OF THIS AGREEMENT, IN DECIDING TO ENTER INTO
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS AND CLOSE THE TRANSACTIONS
CONTEMPLATED HEREIN AND THEREIN. EXCEPT AS MAY BE EXPRESSLY SET FORTH IN ARTICLE
3 OF THIS AGREEMENT (INCLUDING THE SCHEDULES THERETO) OR IN ANY OTHER
TRANSACTION DOCUMENT, NONE OF THE PARTIES OR ANY OTHER PERSON MAKES ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO ANY INFORMATION, DOCUMENTS OR
MATERIAL MADE AVAILABLE IN CONNECTION WITH THE ENTERING INTO OF THIS AGREEMENT
OR THE OTHER TRANSACTION DOCUMENTS OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, NOTHING IN THIS SECTION 4.8 SHALL LIMIT THE RIGHT OF PURCHASER
TO SEEK ANY AVAILABLE REMEDY FOR INTENTIONAL FRAUD.

 

5.

SURVIVAL AND INDEMNIFICATION

 

5.1

SURVIVAL

The representations and warranties of the Parties contained in this Agreement
and contained in any document or certificate given pursuant hereto shall survive
the execution and delivery of this Agreement and the Closing until the second
(2nd) anniversary of the Closing Date; provided, however, that the Fundamental
Representations shall survive the Closing and continue in full force and effect
indefinitely. The covenants and agreements of the Parties contained in this
Agreement will survive the Closing in accordance with their terms. For greater
certainty, no claim for indemnification for breaches of any representation,
warranty, covenant or agreement may be asserted after the expiration of the
applicable survival period set forth in this Section 5.1. Any claim for
indemnification not made on or prior to such date shall be irrevocably and
unconditionally released and waived. So long as an indemnified party asserts a
claim for indemnification under and in accordance with this Article 5 prior to
the expiration of the applicable survival period set forth in this Section 5.1,
such indemnified party shall be deemed to have preserved its rights to
indemnification under this Article 5 regardless of when such claim is ultimately
liquidated or resolved.

 

5.2

SELLER INDEMNITY

Subject to the other terms and conditions of this Article 5, Sellers, jointly
and severally, are liable for, and shall indemnify, defend and hold harmless
Purchaser, its Affiliates and each of their respective directors, shareholders,
officers, employees, agents and representatives (the “Purchaser Indemnified
Parties”) from and against, all losses, judgments, settlements, Liabilities,
claims, damages, costs and expenses (including reasonable costs of
investigation, fees and expenses of attorneys, accountants, financial advisors
and other experts, court costs and other expenses of litigation) (“Losses”)
suffered, sustained, paid or incurred by any Purchaser Indemnified Party with
respect to, resulting from or arising out of:

 

(a)

the breach of any representations and warranties of any Seller set forth in this
Agreement or in any other Transaction Document (other than the MSA Supplement)
(without regard to whether such representation or warranty has been made on a
several basis or otherwise);

 

21



--------------------------------------------------------------------------------

(b)

the breach of any of the covenants of any Seller set forth in this Agreement or
in any other Transaction Document (other than the MSA Supplement) (without
regard to whether such covenant has been made on a several basis or otherwise);

 

(c)

any Liens on the Acquired Assets (other than Liens created by or through
Purchaser); or

 

(d)

any Excluded Liabilities.

 

5.3

PURCHASER INDEMNITY

Subject to the other terms and conditions of this Article 5, Purchaser is liable
for, and shall indemnify, defend and hold harmless each Seller, its Affiliates
and each of their respective directors, shareholders, officers, employees,
agents and representatives (the “Seller Indemnified Parties”) from and against,
all Losses suffered, sustained, paid or incurred by any Seller Indemnified Party
with respect to, resulting from or arising out of:

 

(a)

the breach of any representations and warranties of Purchaser set forth in this
Agreement or in any other Transaction Document (other than the MSA Supplement);

 

(b)

the breach of any of the covenants of Purchaser set forth in this Agreement or
in any other Transaction Document (other than the MSA Supplement); or

 

(c)

the Acquired Liabilities.

 

5.4

LIMITATIONS ON PURCHASER INDEMNIFIED PARTIES AND ADDITIONAL AGREEMENTS

 

(a)

The aggregate amount of all Losses for which Sellers shall be liable hereunder
shall not exceed the amount of proceeds actually received by Sellers pursuant to
Section 2.3.

 

(b)

In no event shall any Party be liable to any other person or entity under this
Agreement for any (x) punitive damages, (y) exemplary damages or (z) damages
that are not the probable and reasonably foreseeable result of the underlying
breach, misrepresentation, inaccuracy, or default, whether based in contract,
tort, strict liability or other law, except for any such damages described in
the foregoing clauses (x), (y) or (z) to the extent actually paid or payable to
a Third Party pursuant to any claim made by such Third Party.

 

(c)

In calculating any Losses, there shall be deducted any portion of such Losses
that could reasonably have been avoided under and in accordance with the common
law contract principles of the State of Texas regarding mitigation of damages.
Notwithstanding anything herein to the contrary, no Party be entitled to be
compensated more than once for the same claim under this Article 5.

 

(d)

Nothing in this Section 5.4 shall limit in any way the Sellers’ liability for
the Excluded Liabilities, and, as between Purchaser and Sellers, Sellers shall
be exclusively liable for the Excluded Liabilities unless Purchaser agrees
otherwise in a signed writing executed by all Parties.

 

22



--------------------------------------------------------------------------------

5.5

ADJUSTMENT IN PURCHASE PRICE; PAYMENT OF INDEMNIFIABLE LOSSES

All indemnifiable Losses under this Agreement will be paid in cash in
immediately available funds. The Parties agree that all indemnification amounts
paid pursuant to this Article 5 constitute an adjustment to the Purchase Price
for all purposes, including tax purposes. In the event any of the Purchaser
Indemnified Parties are entitled to indemnifiable Losses under this Agreement or
the CRD Purchase Agreement, at Purchaser’s sole election, and without prejudice
to any right it may have to proceed directly against the Sellers, Purchaser
shall be entitled to set off all or any part of the amount of such indemnifiable
Losses for which the Sellers are obligated to indemnify any such Purchaser
Indemnified Party against any amounts payable by Purchaser or any of its
Affiliates to any Seller or any of its Affiliates under any agreement or
arrangement or for any other reason. Purchaser’s exercise of its right of
set-off pursuant to this Section 5.5 shall be conclusively evidenced by a notice
to such effect given by Purchaser to Sellers at least thirty (30) days before
the set-off, which notice shall state the amount of the set-off, the reasons for
it and the date on which Purchaser proposes applying such set-off. The Parties
shall use commercially reasonable efforts prior to the date which Purchaser
proposes applying such set-off to agree upon a resolution to any objection
Sellers have to such a set-off, but Purchaser may apply such proposed set-off on
such proposed date if the Parties have been unsuccessful in agreeing another
resolution (subject to Sellers’ rights under this Agreement to dispute such
set-off).

 

5.6

EXCLUSIVE REMEDY

EXCEPT FOR INTENTIONAL FRAUD CLAIMS, FROM AND AFTER THE CLOSING, THE REMEDIES OF
THE PARTIES SPECIFICALLY PROVIDED FOR BY THIS ARTICLE 5 SHALL BE THE SOLE AND
EXCLUSIVE REMEDIES OF THE PARTIES FOR ALL MATTERS ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE TRANSACTION DOCUMENTS (OTHER THAN THE MSA SUPPLEMENT) AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, OR OTHERWISE RELATING TO THE
ACQUIRED ASSETS; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL LIMIT A PARTY’S
RIGHT TO SEEK SPECIFIC PERFORMANCE OR INJUNCTIVE RELIEF IN CONNECTION WITH
ANOTHER PARTY’S OBLIGATIONS UNDER THIS AGREEMENT, IT BEING ACKNOWLEDGED THAT
MONETARY DAMAGES DUE TO THE NON-DEFAULTING PARTY IN SUCH CASE MAY NOT BE
ADEQUATELY DETERMINED AT LAW.

 

5.7

EXPRESS NEGLIGENCE; LIMITATIONS ON DEFENSE TO CERTAIN CLAIMS

THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN
ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF, NOTWITHSTANDING ANY EXPRESS
NEGLIGENCE RULE, DOCTRINE RELATING TO INDEMNIFICATION FOR STRICT LIABILITY OR
ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE
OF THE NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE OR PASSIVE) OR OTHER FAULT
OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED PARTIES. TO THE

 

23



--------------------------------------------------------------------------------

EXTENT THAT A PURCHASER INDEMNIFIED PARTY MAKES ANY CLAIMS AGAINST THE SELLERS
UNDER THE PROVISIONS OF THIS ARTICLE 5, THE SELLERS MAY NOT ASSERT AND HEREBY
EXPRESSLY WAIVE AS A DEFENSE, COUNTERCLAIM, OR OTHERWISE THAT PURCHASER HAS BEEN
NEGLIGENT IN CONDUCTING ITS DUE DILIGENCE RELATING TO ANY ASPECT OF SELLERS OR
THE ACQUIRED ASSETS. THE RIGHT TO INDEMNIFICATION IN ACCORDANCE WITH THE
PROVISIONS OF THIS ARTICLE 5 WILL NOT BE AFFECTED BY ANY INVESTIGATION CONDUCTED
WITH RESPECT TO, OR ANY KNOWLEDGE ACQUIRED (OR CAPABLE OF BEING ACQUIRED) AT ANY
TIME, WHETHER BEFORE OR AFTER THE CLOSING DATE, WITH RESPECT TO THE ACCURACY OR
INACCURACY OF OR COMPLIANCE WITH, ANY REPRESENTATION, WARRANTY, COVENANT OR
OBLIGATION SET FORTH IN THIS AGREEMENT OR IN ANY TRANSACTION DOCUMENT. THE
OBLIGATIONS OF THE PARTIES HEREUNDER ARE NOT CONTINGENT UPON THE ASSERTION OF A
CLAIM, DIRECTIVE, ACTION, OR PROCEEDING BY A GOVERNMENTAL AUTHORITY OR THIRD
PARTY.

 

6.

CLOSING PROCEDURES

 

6.1

CLOSING

The Closing shall take place at the offices of Purchaser at the Closing Time, or
at such other time and place as may be mutually agreed to by the Parties.

 

6.2

SELLER’S DELIVERIES

At Closing, Sellers shall deliver, or cause to be delivered, to Purchaser:

 

(a)

all portions of the Acquired Assets as set forth in Section 4.5 (and except as
delivery is allowed post-Closing pursuant to Section 4.5);

 

(b)

duly executed written copies of the Consents set forth on Schedule 6.2, in form
and substance reasonably satisfactory to Purchaser;

 

(c)

the Bill of Sale, Assignment and Assumption Agreement in the form attached
hereto as Exhibit C, as duly executed and delivered by each Seller;

 

(d)

copies of any payoff letters (or other similar documentation) for any items of
debt for which a Lien encumbers any of the Acquired Assets and evidence
reasonably satisfactory to Purchaser of all terminations or releases of any such
Liens on the Acquired Assets;

 

(e)

a Supplemental Agreement to the Master Service Agreement dated August 14, 2018
providing for, among other things, the conduct of the acquisition of the Kuukpik
3D Phase II survey by SAE, in the form attached hereto as Exhibit D (the “MSA
Supplement”), as duly executed and delivered by SAE and its respective
applicable Affiliates named therein;

 

(f)

the Funds Flow Memorandum, as duly executed and delivered by each Seller;

 

24



--------------------------------------------------------------------------------

(g)

evidence reasonably satisfactory to Purchaser of the notification by Sellers to
the State of Alaska Department of Revenue of the withdrawal of any outstanding
Alaska tax credit applications or certificates covering the Aklaq survey with
respect to tax credit applications granted or certificates received under
Section 43.55.025 of the Alaska Statutes;

 

(h)

evidence reasonably satisfactory to Purchaser of the termination of that certain
Seismic License, by and between ASV, as licensor, and SAE, as licensee, dated as
of December 1, 2015, duly executed by each of the Sellers;

 

(i)

SAE’s executed signature page(s) to the CRD Purchase Agreement; and

 

(j)

such other documents or acknowledgements as in the opinion of Purchaser may be
reasonably necessary for the Closing.

 

6.3

PURCHASER DELIVERIES

At Closing, Purchaser shall deliver the following to Sellers:

 

(a)

the Purchase Price, in accordance with Section 2.3;

 

(b)

the Bill of Sale, Assignment and Assumption Agreement in the form attached
hereto as Exhibit C, as duly executed and delivered by Purchaser;

 

(c)

the MSA Supplement in the form attached hereto as Exhibit D, as duly executed
and delivered by Purchaser or its applicable Affiliate;

 

(d)

the Funds Flow Memorandum, as duly executed and delivered by Purchaser;

 

(e)

Purchaser’s executed signature page(s) to the CRD Purchase Agreement; and

 

(f)

such other documents or acknowledgements as in the opinion of Sellers may be
reasonably necessary for the Closing.

 

6.4

COOPERATION AFTER CLOSING

The Parties to this Agreement shall take, or shall cause to be taken, such
actions and execute and deliver such documents after the Closing as are
necessary, proper or advisable under Applicable Law to fully execute documents
and to complete the Closing and to more fully carry out the intent of this
Agreement.

 

7.

GENERAL

 

7.1

ENTIRE AGREEMENT; AMENDMENTS; NO WAIVERS

This Agreement (including the schedules and exhibits hereto) represents the
entire understanding and agreement between the Parties with respect to the
subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the Party against whom enforcement of any

 

25



--------------------------------------------------------------------------------

such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any Party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any Party of a breach of any provision
of this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

 

7.2

NOTICES

All notices and other communications under this Agreement shall be in writing
and shall be deemed given (i) when delivered personally by hand (with written
confirmation of receipt), (ii) when sent by facsimile (with written confirmation
of transmission) or (iii) one Business Day following the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses (or to such other address as a party may have specified by notice
given to the other party pursuant to this provision):

If to Sellers, to:

SAExploration, Inc.,

1160 Dairy Ashford Road, Suite 160

Houston, Texas 77079

Attn: Michael Faust

and

ALASKAN Seismic Ventures, LLC

P O Box 876489

Wasilla, Alaska 99687

Attn: Bill Van Dyke

with copies to (which shall not constitute notice):

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, TX 77002

Attn: E. James Cowen

If to Purchaser, to:

TGS-NOPEC Geophysical Company ASA

Lensmannslia 4

N-1386

Asker, Norway

Attn: Chief Financial Officer

 

26



--------------------------------------------------------------------------------

with copies to (which shall not constitute notice):

TGS-NOPEC Geophysical Company

10451 Clay Road

Houston, TX 77041

Attn: General Counsel

and

Locke Lord LLP

600 Travis, Suite 2800

Houston, TX 77002

Attn: Scott Arrington

 

7.3

ANNOUNCEMENTS

Each Party shall provide the other with a reasonable opportunity to review and
comment on any public announcement with respect to this Agreement. The foregoing
shall not limit any announcement by any Party as may be required by Applicable
Law or the rules or regulations of any applicable United States securities
exchange or other Governmental Authority to which the relevant Party is subject
or submits, provided that such Party uses its commercially reasonable efforts to
consult with the other Parties before making any such announcement. Nothing in
this Section 7.3 shall limit the provisions of Section 4.4.

 

7.4

BINDING EFFECT; ASSIGNMENT

This Agreement is binding upon and inures to the benefit of the Parties hereto
and their respective successors and assigns. No assignment of this Agreement or
of any rights or obligations hereunder may be made by any Seller or Purchaser
(by operation of law or otherwise) without the prior written consent of the
other Parties hereto and any attempted assignment without the required consents
shall be void; provided, however, that Purchaser may assign this Agreement and
any or all rights or obligations hereunder (including, without limitation,
Purchaser’s rights to purchase the Acquired Assets) to any Affiliate of
Purchaser. Notwithstanding the foregoing, Purchaser acknowledges that SAE has
collaterally assigned to its lenders and noteholders, or to the administrative
agents, collateral agents or indenture trustee acting on behalf of such lenders
and noteholders (or their successors and assigns, collectively, the “Permitted
Assignees”), all of SAE’s rights to collect any amounts payable to SAE under
this Agreement and any remedies associated with such rights (and Purchaser
consents to the foregoing), it being understood that any such assignment will
not relieve SAE from its obligations hereunder and that any such enforcement by
the Permitted Assignees will be in accordance with, and subject to, the terms
and provisions of this Agreement in the same manner as same would be applicable
to SAE.

 

27



--------------------------------------------------------------------------------

7.5

EXPENSES

Sellers and Purchaser covenant and agree that each shall bear their own expenses
incurred in connection with the preparation and execution of this Agreement and
the completion of the transactions contemplated by this Agreement including, but
not limited to, all compensation and expenses of legal counsel, financial
advisors, consultants and independent accountants.

 

7.6

ELECTRONIC SIGNATURES

Each Party agrees that the electronic signatures, whether digital or encrypted,
of the Parties included in this Agreement are intended to authenticate this
writing and to have the same force and effect as manual signatures. Electronic
signature means any electronic sound, symbol or process attached to or logically
associated with a record and executed and adopted by a Party with the intent to
sign such record, including facsimile or e-mail electronic signatures.

 

7.7

GOVERNING LAW; VENUE

This Agreement, any dispute or matter arising out of or in connection with this
Agreement, the other Transaction Documents (other than the MSA Supplement) or
the transactions contemplated hereby or thereby, including all claims or causes
of action (whether in contract or tort), or the negotiation, execution or
performance hereof or thereof, and the legal relationship among the Parties,
shall, in all respects, be subject to and be interpreted, construed and enforced
in accordance with and under the laws of the State of Texas, including such
Applicable Laws relating to applicable statutes of limitation and burdens of
proof and available remedies, regardless of the Applicable Laws that might
otherwise govern under principles of conflict of laws thereof, and shall, in all
respects, be treated as a contract made in Texas. Each Party hereby irrevocably
submits to the exclusive jurisdiction of the state courts located in Harris
County, Texas and to the federal courts of the Southern District of Texas,
Houston Division and all courts of appeal therefrom in respect of all matters
arising out of or in connection with this Agreement, the other Transaction
Documents (other than the MSA Supplement) or the transactions contemplated
hereby or thereby, and each Party waives any objection that such courts are an
inconvenient forum. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS (OTHER THAN THE MSA SUPPLEMENT) OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

7.8

SEVERABLE PROVISIONS

If any term or provision of this Agreement is illegal, invalid or unenforceable,
then that term or provision is deemed deleted from this Agreement. That deletion
does not affect the legality, validity or enforceability of the rest of this
Agreement.

 

7.9

COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

28



--------------------------------------------------------------------------------

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

29



--------------------------------------------------------------------------------

SIGNED:

 

SAEXPLORATION, INC.       TGS-NOPEC GEOPHYSICAL COMPANY ASA

By:  

/s/ Michael J. Faust

    By:  

/s/ Dean Zuzic

Name: Michael Faust     Name: Dean Zuzic Title: Chief Executive Officer and
President     Title: CFO Date: January 10, 2020     Date: January 10, 2020

 

ALASKAN SEISMIC VENTURES, LLC    

By:  

/s/ William Van Dyke

                

Name: William Van Dyke       Title: Chief Executive Officer       Date:
January 9, 2020      

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]